tcmemo_2014_238 united_states tax_court andrea rae demeter petitioner and jeffrey a demeter intervenor v commissioner of internal revenue respondent docket no filed date annamarie l mitchell for petitioner jeffrey a demeter pro_se peter t mccary for respondent memorandum findings_of_fact and opinion vasquez judge pursuant to sec_6015 petitioner seeks review of respondent’s determination that she is not entitled to relief from joint and unless otherwise indicated all section references are to the internal_revenue_code in effect for the relevant times and all rule references are to the tax_court rules_of_practice and procedure several_liability for and with respect to the joint federal_income_tax returns she filed with intervenor her former spouse findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioner resided in florida at the time she filed the petition i background petitioner graduated from high school in two years later she married intervenor together they had two children one born in and one born in since intervenor has owned a home construction business sunshine framing finishing inc sunshine sunshine is an s_corporation for federal_income_tax purposes intervenor was sunshine’s only officer until date when petitioner was added as a vice president petitioner sometimes helped intervenor with sunshine’s operations by making deposits performing bank runs or writing sunshine’s checks for him she also helped with some of sunshine’s bookkeeping by faxing reports of employees’ hours to a payroll service and typing up the specifications of sunshine’s houses she was not paid for these services during the course of their marriage petitioner and intervenor had only one bank account the account was in sunshine’s name but they used it for both sunshine’s expenses and their personal expenses petitioner and intervenor both had signatory authority over the account but intervenor controlled the finances petitioner could look at bank statements and write checks for personal expenses but needed permission from intervenor to make purchases petitioner was a stay-at-home mom in and for most of from to she worked part time as a substitute teacher and as a teacher’s assistant she was paid approximately dollar_figure per hour to become a teacher’s assistant she earned a paraprofessional certificate which was her only educational achievement beyond earning a high school diploma she has never attended college received technical or business training or taken any courses in accounting or bookkeeping ii lifestyle petitioner and intervenor lived a fairly modest lifestyle they averaged one weekend vacation a year during the relevant tax years and made only two major purchases during that time first petitioner and intervenor entered into a 30-year at one point the bank account was in the name of jeff demeter d b a sunshine framing finishing mortgage agreement for dollar_figure on date to purchase land and build a four-bedroom home they saved money by doing some of the construction work themselves intervenor built the frame of the house and petitioner landscaped the yard less than a year later petitioner and intervenor purchased a used boat and a used boat trailer they purchased the boat on consignment as is with a broken bowlight and a broken stereo they made a downpayment of approximately dollar_figure but needed a loan for the remaining dollar_figure intervenor applied for a loan from american general financial services american general but his application was denied because he had already overextended his credit american general accepted petitioner’s loan application petitioner knew that american general had denied intervenor’s application a tax_return preparation on date respondent received intervenor and petitioner’s form sec_1040 u s individual_income_tax_return for and on schedules e supplemental income and loss intervenor and petitioner reported that they received from sunshine income of dollar_figure dollar_figure and dollar_figure for and respectively they also reported dollar_figure and dollar_figure of income for and respectively from petitioner’s teaching petitioner and intervenor hired a tax attorney ron mulchi to prepare the returns petitioner however never met with mr mulchi and she signed each of the returns on or around date without reviewing them intervenor and petitioner failed to pay the tax shown as due on any of the returns but petitioner was not aware that there were amounts due until she started receiving notices of intent to levy from respondent when she confronted intervenor he promised that he would obtain a loan to pay the tax_liabilities in full b money troubles around sunshine’s business slowed and petitioner and intervenor started having money problems the mortgage on their house was foreclosed upon and they filed a petition under chapter of the u s bankruptcy code in the u s bankruptcy court for the middle district of florida their debts were discharged on date petitioner and intervenor inadvertently listed their income received from sunshine on line farm income or loss on their form_1040 their house was eventually auctioned off in c divorce proceedings in petitioner and intervenor filed for divorce in the circuit_court of the ninth judicial circuit in and for osceola county florida circuit_court they were each represented by counsel petitioner and intervenor signed a marital settlement agreement which was incorporated into the circuit court’s date final judgment the marital settlement agreement provided that intervenor would be responsible for child_support alimony attorney’s fees court costs and all past-due tax_liabilities incurred during the course of the marriage intervenor however failed to meet any of the financial obligations set out in the marital settlement agreement around petitioner filed a motion for contempt in the circuit_court in an attempt to collect from intervenor around petitioner filed a second motion for contempt in the circuit_court as part of those proceedings intervenor signed the affidavit for irs innocent spouse determination innocent spouse affidavit on date reaffirming his duty to pay back taxes on date the circuit_court issued a final judgment against intervenor for his failure to pay over dollar_figure to petitioner d petitioner’s current lifestyle petitioner now relies on food assistance and owns no assets petitioner has been unemployed since and has not been required to file a tax_return since because of a lack of income she currently lives with her two minor children and her boyfriend her boyfriend pays the rent and the utilities she looked into eligibility for a pell grant to go back to school but could not receive a grant because of the back taxes due iii request for innocent spouse relief on date petitioner filed form_8857 request for innocent spouse relief on date respondent issued a final_determination denying petitioner’s request on date petitioner timely postmarked and sent by certified mail her petition to this court seeking review of respondent’s determination on date the court received and filed the petition however after the case was docketed respondent determined that it was appropriate to grant petitioner relief pursuant to sec_6015 and rule intervenor joined as a party in this case to oppose petitioner’s request at the conclusion of the trial the court ordered petitioner and respondent to file opening seriatim briefs and ordered intervenor to file an answering seriatim brief petitioner and respondent each filed their opening briefs but intervenor failed to file an answering brief while we could hold intervenor in default and dismiss his objections we will not do so see rule a because intervenor raised certain factual issues in the notice of intervention and at trial we make findings_of_fact and address the requirements for relief see varela v commissioner tcmemo_2014_222 at opinion in general a spouse who files a joint federal_income_tax return is jointly and severally liable for the entire tax_liability sec_6013 however a spouse may be relieved of joint_and_several_liability under sec_6015 if taking into account all the facts and circumstances it is inequitable to hold a taxpayer liable for any unpaid tax and relief is not available to the spouse under subsection b or c sec_6015 and subsections b and c of sec_6015 apply only in the case of an understatement_of_tax or any deficiency in tax respectively and do not apply in the case of underpayments of tax reported on joint tax returns sec_6015 c 121_tc_73 see also 120_tc_62 because petitioner seeks relief from an underpayment_of_tax she is not entitled to relief under sec_6015 or c and may look only to subsection f for relief from joint_and_several_liability the commissioner has published revenue procedures listing the factors that are normally considered in determining whether sec_6015 relief should be granted see revproc_2013_34 2013_43_irb_397 modifying and superseding revproc_2003_61 2003_2_cb_296 we consider these factors in the light of the attendant facts and circumstances but we are not bound by them see 136_tc_432 sriram v commissioner tcmemo_2012_91 slip op pincite in determining whether petitioner is entitled to sec_6015 relief we apply a de novo standard of review as well as a de novo scope of review see 132_tc_203 130_tc_115 see also 557_f3d_1262 11th cir aff’g tcmemo_2005_201 petitioner bears the burden of proving that she is entitled to relief see rule a 119_tc_306 aff’d 101_fedappx_34 6th cir we are persuaded by a preponderance of evidence see eg knight v commissioner tcmemo_2010_242 slip op pincite stergios v commissioner tcmemo_2009_15 slip op pincite i threshold conditions for granting relief the guidelines begin by establishing threshold requirements that the commissioner contends must be satisfied before an equitable relief request may be considered see revproc_2013_34 sec_4 i r b pincite those conditions are the requesting spouse filed a joint_return for the taxable_year for which relief is sought the relief is not available to the requesting spouse under sec_6015 or c the claim for relief is timely filed no assets were transferred between the spouses as part of a fraudulent scheme the nonrequesting spouse did not transfer disqualified assets to the requesting spouse the requesting spouse did not knowingly participate in the filing of a fraudulent joint_return and absent certain enumerated exceptions the tax_liability from which the requesting spouse seeks relief is attributable to an item of the nonrequesting spouse we find that petitioner has met the threshold conditions for relief ii elements for streamlined determination when the threshold conditions have been met the guidelines allow a requesting spouse to qualify for a streamlined determination of relief under sec_6015 if all of the following conditions are met the requesting spouse is no longer married to is legally_separated from or has not been a member of the same household as the other person at any time during the 12-month_period ending on the date the service makes its determination the requesting spouse will suffer the irs will consider granting relief regardless of whether the understatement deficiency or underpayment is attributable in full or in part to the requesting spouse if any of the following exceptions applies attribution due solely to the operation of community_property law nominal ownership misappropriation of funds abuse and fraud committed by the nonrequesting spouse revproc_2013_34 sec_4 2013_43_irb_397 economic hardship if relief is not granted and in an underpayment case such as this the requesting spouse had no knowledge or reason to know when the return was filed that the nonrequesting spouse would not or could not pay the tax_liability reported on the joint tax_return revproc_2013_34 sec_4 i r b pincite intervenor argues that petitioner knew of the tax_liabilities and of sunshine’s falling income petitioner and respondent argue that petitioner had no knowledge or reason to know that intervenor would not or could not pay the tax_liabilities we find that petitioner had reason to know that intervenor would not or could not pay the tax_liabilities reported on the joint tax returns accordingly she does not qualify for a streamlined determination see infra pp iii factors used to determine whether relief will be granted where as here a requesting spouse meets the threshold conditions but fails to qualify for relief under the guidelines for a streamlined determination the requesting spouse may still be eligible for equitable relief if taking into account all the facts and circumstances it would be inequitable to hold the requesting spouse liable for the underpayment see revproc_2013_34 sec_4 i r b pincite the guidelines list the following nonexclusive factors that the commissioner takes into account when determining whether to grant equitable relief marital status economic hardship in the case of underpayment knowledge or reason to know that the nonrequesting spouse would not or could not pay the tax_liability reported on the joint tax_return legal_obligation significant benefit compliance with tax laws and mental or physical health id in making our determination under sec_6015 we consider these factors as well as any other_relevant_factors no single factor is determinative and all factors shall be considered and weighed appropriately see pullins v commissioner t c pincite haigh v commissioner tcmemo_2009_140 slip op pincite a marital status if the requesting spouse is no longer married to the nonrequesting spouse this factor will weigh in favor of relief revproc_2013_34 sec_4 a for purposes of this section a requesting spouse will be treated as being no longer married to the nonrequesting spouse if the requesting spouse is divorced from the nonrequesting spouse id sec_4 a i petitioner and intervenor were divorced before she filed her request for innocent spouse relief accordingly this factor weighs in favor of granting relief to petitioner b economic hardship generally economic hardship exists when collection of the tax_liability will render the requesting spouse unable to meet basic living_expenses id sec_4 b i r b pincite if denying relief from joint_and_several_liability will not cause the requesting spouse to suffer economic hardship this factor may be neutral id petitioner argues and respondent agrees that because she receives food assistance is unemployed owns no assets takes care of two minor children relies on her boyfriend to pay expenses and has yet to receive child_support and alimony payments from intervenor denying her relief from joint_and_several_liability will cause her to suffer economic hardship we agree accordingly this factor weighs in favor of relief c knowledge or reason to know in the case of an income_tax_liability that was properly reported but not paid consideration is given to whether the requesting spouse knew or had reason to know as of the date the return was filed or the date the requesting spouse reasonably believed the return was filed that the nonrequesting spouse would not or could not pay the tax_liability within a reasonable period after the filing of the return id sec_4 c ii this factor will weigh in favor of relief if the requesting spouse reasonably expected the nonrequesting spouse to pay the tax_liability reported on the return id this factor will weigh against relief if on the facts and circumstances of the case it was not reasonable for the requesting spouse to believe that the nonrequesting spouse would or could pay the tax_liability shown as due on the return id for example if before the return was filed the requesting spouse knew of the nonrequesting spouse’s prior financial difficulties or issues with creditors then this factor will generally weigh against relief id in determining whether the requesting spouse had reason to know consideration is given to various factors including the requesting spouse’s level of education degree of involvement in the activity generating the income_tax_liability involvement in business and household financial matters and business or financial expertise revproc_2013_34 sec_4 c iii i r b pincite at trial intervenor argued that petitioner knew of the tax_liabilities and of sunshine’s falling income on brief petitioner makes two arguments she had no knowledge or reason to know that intervenor would not pay the tax_liabilities and even if we find that she knew or had knowledge intervenor’s financial control allows a favorable determination for her on brief respondent makes three arguments petitioner did not know of the underpayments petitioner did not have reason to know of the underpayments when she signed the returns and even if petitioner knew or should have known of the underpayments when signing the returns she reasonably believed that intervenor would pay the liabilities because petitioner did not review the returns when she signed them we reject respondent’s argument that petitioner did not know or have reason to know about the underpayments we impute to a taxpayer knowledge of what she could have gleaned from the tax returns she signed if she had taken the time to review them pullins v commissioner t c pincite as for petitioner’s and respondent’s argument that petitioner had no reason to know intervenor would not pay the tax_liabilities we consider the factors set forth in revproc_2013_34 sec_4 c iii some factors weigh in favor of petitioner she graduated from high school but has not taken any college courses or financial courses her teaching wages in contributed less than of the total income reported on the year’s return and in contributed approximately of the total income reported on the year’s return she did not receive any income from sunshine and she did not meet with the tax attorney who prepared the tax returns for the relevant years on the other hand petitioner participated in some of sunshine’s activities and in some household financial matters she and intervenor maintained a single bank account which they used for both personal expenses and sunshine’s expenses she had access to previous bank statements and could go to the bank deposit checks and write checks for both sunshine’s expenses and personal expenses she also knew that she and intervenor were having problems with money at the time they filed the tax returns petitioner stated on her form_8857 that intervenor didn’t file the and returns until a year later when we started to have money problems petitioner and respondent also argue that petitioner reasonably believed intervenor would pay the outstanding tax_liabilities we disagree petitioner testified that she learned about the tax_liabilities only when respondent sent her notices of intent to levy when she confronted intervenor he promised that he would obtain a loan to pay the tax_liabilities in full however petitioner was aware that intervenor had applied for a significantly smaller loan in and been denied it is unlikely that intervenor could have successfully taken out a loan for approximately dollar_figure in when he had been denied a loan of dollar_figure just a few years earlier we disagree with petitioner’s final argument that intervenor’s financial control allows this factor to weigh in her favor even if she had knowledge petitioner could and should have been aware of the financial situation although petitioner needed to ask intervenor before making large purchases she was able to pay everyday expenses on the basis of the facts and circumstances we find that petitioner knew or had reason to know that intervenor would have difficulty paying the tax_liabilities accordingly we find that this factor weighs against relief d legal_obligation this factor will weigh in favor of relief if the nonrequesting spouse has the sole legal_obligation to pay the outstanding income_tax_liability pursuant to a divorce decree or agreement revproc_2013_34 sec_4 d this factor will be neutral however if the requesting spouse knew or had reason to know when this is the approximate pre-interest and pre-penalty total of the tax_liabilities computed on the and tax returns petitioner and intervenor signed the and tax returns on date respondent received the returns on date entering into the settlement agreement that the nonrequesting spouse would not pay the income_tax_liability id pursuant to the marital settlement agreement intervenor must pay all past- due taxes and any_tax liability that arose during the course of his marriage to petitioner three years after the divorce intervenor reaffirmed his duty to pay back taxes by signing the innocent spouse affidavit intervenor argues that he does not have such a legal_obligation because he signed the innocent spouse affidavit under duress we disagree the legal_obligation factor requires us to look at the time when the spouses entered into the marital settlement agreement see id the marital settlement agreement created intervenor’s obligation to pay the tax_liabilities incurred during the course of the marriage and both petitioner and intervenor were represented by counsel when they entered into the marital settlement agreement the fact that the circuit_court later required intervenor to reaffirm his obligation to pay back taxes by signing the innocent spouse affidavit is not relevant here petitioner and respondent argue that petitioner had no reason to know when entering into the marital settlement agreement that intervenor would not pay the income_tax liabilities we agree although petitioner and intervenor had experienced financial difficulty by the time they finalized their divorce in the marital settlement agreement was the product of arm’s-length negotiations see levy v commissioner tcmemo_2005_92 slip op pincite finding that the legal_obligation factor weighed in favor of the taxpayer in part because each side was represented by an attorney in the divorce each party was represented by an attorney and petitioner earnestly tried to recover from intervenor twice after the divorce was finalized she reasonably relied on her attorney’s advice when she entered into the martial settlement agreement accordingly this factor weighs in favor of petitioner e significant benefit this factor considers whether the requesting spouse received a significant benefit beyond normal support from the unpaid income_tax_liability revproc_2013_34 sec_4 e normal support is measured by the circumstances of the particular parties porter v commissioner t c pincite intervenor contends that petitioner received a significant benefit from the unpaid income_tax liabilities because she lived a lavish lifestyle during the relevant years we disagree on the basis of the record before us petitioner and intervenor did not have any unusual or lavish expenses during those years during the relevant tax years petitioner and intervenor made two major purchases together a house and a boat neither purchase was unusual or lavish first petitioner and intervenor entered into a 30-year mortgage agreement to build a four-bedroom house they worked on the house themselves intervenor framed the house and petitioner worked on the landscaping second they purchased a used boat and a used boat trailer and the boat was sold as is intervenor and petitioner’s and tax returns show adjusted_gross_income of dollar_figure dollar_figure and dollar_figure respectively monthly payments for a house they worked on themselves and a used boat sold as is do not exceed the bounds of normal support for petitioner and intervenor’s adjusted_gross_income in addition petitioner and intervenor averaged one brief weekend vacation a year considering the circumstances in the relevant tax years petitioner benefited from the underpayments but her benefits did not exceed normal support accordingly we find that this factor weighs in favor of relief f compliance with income_tax laws this factor considers whether the requesting spouse has made a good-faith effort to comply with the federal_income_tax laws for years after the year for which relief is requested id sec_4 f if the requesting spouse is in compliance with the federal_income_tax laws for the taxable years following a divorce from the nonrequesting spouse then this factor will weigh in favor of relief id sec_4 f i petitioner and intervenor divorced in petitioner has not been required to file a tax_return since because of lack of income thus she has complied with the federal_income_tax laws for the years since the divorce accordingly this factor weighs in favor of relief g mental or physical health there is no evidence that petitioner was in poor mental or physical health at any relevant time thus this factor is neutral iv conclusion five of the factors weigh in favor of granting petitioner relief one is neutral and one factor weighs against granting relief we find that the equities lie in petitioner’s favor and hold that she is entitled to relief from joint_and_several_liability for and under sec_6015 we have considered all arguments made in reaching our decision and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for petitioner
